1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                               Case No. 3:10-cv-00021-GMN-WGC
6          Petitioner,
                                                      ORDER GRANTING
7          v.                                         MOTION FOR EXTENSION OF TIME
                                                      (ECF NO. 119)
8
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11

12          In this capital habeas corpus action, after an initial 30-day period, a 21-day
13   extension of time, and a 28-day extension of time, the respondents were due on
14   May 20, 2021, to file a renewed motion to dismiss, adequately setting forth their statute
15   of limitations defense or abandoning that defense. See Order entered March 2, 2021
16   (ECF No. 114) (30 days to file renewed motion to dismiss); Order entered April 22, 2021
17   (ECF No. 117) (21-day extension of time); Order entered April 26, 2021 (ECF No. 118)
18   (28-day extension of time). On May 20, 2021, Respondents filed a motion for extension
19   of time (ECF No. 119), requesting a further 7-day extension of time, to May 27, 2021, to
20   file their renewed motion to dismiss. Respondents’ counsel states that the extension of
21   time is necessary because of his obligations in other cases. The petitioner does not
22   oppose the motion for extension of time.
23          The Court finds that Respondents’ motion for extension of time is made in good
24   faith and not solely for the purpose of delay, and that there is good cause for the
25   extension of time requested.
26   ///
27   ///
28   ///
                                                  1
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

2    of Time (ECF No. 119) is GRANTED. Respondents will have until and including

3    May 27, 2021, to file their renewed motion to dismiss. In all other respects, the schedule

4    for further proceedings set forth in the order entered December 4, 2019 (ECF No. 91)

5    will remain in effect.

6

7           DATED THIS ___
                        21 day of ______________________,
                                          May             2021.
8

9

10                                            GLORIA M. NAVARRO,
                                              UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
